EXHIBIT 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE dated as of this 20 day of February, 2014 by and
between THE TRUSTEES OF HAYDEN OFFICE TRUST under Declaration of Trust dated
August 24, 1977, as amended (“Landlord”) and SYNAGEVA BIOPHARMA CORP., a
Delaware corporation (“Tenant”).

 

RECITALS

By Lease dated January 15, 2013 (the “Lease”), Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, 51,556 square feet of rentable floor
area (the “Original Premises”) in the building known as and numbered 33 Hayden
Avenue, Lexington, Massachusetts (the “Building”).

Landlord and Tenant are entering into this First Amendment to expand the
Original Premises by 29,316 rentable square feet consisting of the entire second
floor of the Building as shown on Exhibit A (the “Expansion Premises”) and the
common areas within the Building, and to amend certain other terms of the Lease,
all as more particularly set forth below.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1. Demise and Preparation of Expansion Premises. Tenant shall have and hold the
Expansion Premises for a period commencing (the “Expansion Premises Commencement
Date”) on the earlier of (a) that date on which the Expansion Premises are ready
for occupancy as defined in Exhibit B hereof, or (b) that date on which Tenant
commences occupancy of any portion of the Expansion Premises for the Permitted
Use (as defined in Section 6 below) and continuing for the remainder of the
Original Term unless sooner terminated as provided in the Lease or extended as
provided in Section 2.4.1 of the Lease. From and after the Expansion Premises
Commencement Date, (i) all references in the Lease to the “Premises” and
“Tenant’s Premises” shall be deemed to include all of the Original Premises and
the Expansion Premises, as well as the lobbies, corridors, stairways, elevators
and toilets within the Building, including, without limitation, the main lobby
and cafeteria in the Building notwithstanding Section 2.2 of the Lease, and
(ii) Tenant shall be deemed to be leasing the entire second floor of the
Building and the entire Total Rentable Floor Area of the Building. From and
after the Expansion Premises Commencement Date, Tenant shall be leasing the
entire interior of the Building, and the term “Premises” shall include all such
areas, and all Tenant’s obligations under the Lease with respect to the Premises
shall include the entire interior area of the Building, and there shall no
longer be any common areas within the Building. Notwithstanding the foregoing,
the provisions of the Work Letter attached to the Lease as Exhibit B-1 shall not
apply to the Expansion Premises.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

2. No Extension of Term. Landlord and Tenant acknowledge and agree that the
expiration date of the Original Term is December 31, 2019, subject to Tenant’s
exercise of the Extension Options set forth in Section 2.4.1. of the Lease, and
nothing contained in this First Amendment shall be deemed to extend the Original
Term. Tenant may exercise the Extension Options only as to the entire Premises,
including the Expansion Premises.

3. Annual Fixed Rent. In addition to the Annual Fixed Rent due under the Lease
with respect to the Original Premises, Tenant shall pay Annual Fixed Rent with
respect to the portions of the Building added to the Premises pursuant to this
First Amendment as follows (and the term “Annual Fixed Rent for the Premises”
shall include such amounts):

 

Time Period:   

Rate Per Square

Foot:

   Annual Fixed Rent:

Expansion Premises Commencement Date through the day prior to the two-month
anniversary of the Expansion Premises Commencement Date:

   $22.50 (payable on 9,524 RSF)    $214,290.00

Two-month anniversary of Expansion Premises Commencement Date through the day
prior to the ten-month anniversary of the Expansion Premises Commencement Date:

   $22.50 (payable on 19,048 RSF)    $428,580.00

Ten-month anniversary of the Expansion Premises Commencement Date through the
expiration of the Original Term (December 31, 2019):

   $22.50 (payable on 29,316 RSF)    $659,610.00

The amounts due under this Section 3 shall be paid monthly, in advance, on the
first day of each and every month in a sum equal to one twelfth (1/12th) of the
applicable Annual Fixed Rent for the Expansion Premises and in the same time,
place and manner as required for Annual Fixed Rent under Section 2.5 of the
Lease.

4. Additional Rent; Taxes.

(A) Commencing on the Expansion Premises Commencement Date and continuing
through the Term, Tenant shall pay Additional Rent, including, without
limitation, Operating Expenses Allocable to the Premises and Landlord Tax
Expenses Allowance to the Premises, in accordance with the Lease, it being
agreed that from and after the Expansion Premises Commencement Date, Tenant
leases the entire Total Rentable Floor Area of the Building, and as result,
Tenant’s portion of Landlord’s Tax Expenses and Landlord’s Operating Expenses is
one hundred percent (100%).

 

- 2 -

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(B) To the extent permitted by applicable law and provided there shall not then
be existing an Event of Default and after prior written notice to Landlord,
Tenant shall have the right to contest the amount or validity, in whole or in
part, of any of the Real Estate Taxes by appropriate proceedings diligently
conducted in good faith; provided, however, that as a continuing condition to
such right, Tenant shall be required to make those payments respecting Real
Estate Taxes as and at the times required by law notwithstanding any such
contest.

Tenant further agrees that each such contest shall be promptly and diligently
prosecuted in good faith to a final conclusion except only as provided herein.
Landlord agrees to cooperate with Tenant in any such proceeding provided that
the same shall be at the sole cost and expense of Tenant. Tenant will pay and
save Landlord harmless against any and all losses, judgments, decrees and costs
relating to the Premises during the Term incurred by Landlord (including
reasonable attorneys’ fees) being the direct or proximate result of Tenant’s
initiation of such contest and will, promptly after the final settlement,
compromise or determination of such contest, fully pay and discharge Tenant’s
obligations under Article 2 of the Lease, together with all penalties, fines,
interests, costs and expenses. Further, any such contest by Tenant shall not be
discontinued unless and until Tenant has given to Landlord written notice of
Tenant’s intent to so discontinue and if Landlord shall not by notice to Tenant
(the “Assumption Notice”) within thirty (30) days after receipt of Tenant’s
notice elect to assume, at Landlord’s sole cost and expense, the continued
prosecution and conduct of such contest. In the event Landlord shall give such
Assumption Notice, Tenant shall cooperate with Landlord at no cost to Tenant in
all respects as may be necessary for Landlord’s continuation of such contest,
but Tenant shall have no other obligation for the prosecution and conduct of
such contest, and the foregoing indemnity by Tenant of Landlord shall not apply
with respect to losses, judgments, decrees and costs incurred by Landlord being
the direct or proximate result of Landlord’s actions during the continuation of
a contest assumed by Landlord.

Notwithstanding anything to the contrary set forth in this subsection (B),
Tenant shall have no right to initiate any contest respecting Real Estate Taxes
(i) if there shall be an uncured Event of Default, or (ii) if there shall be
less than twelve (12) full calendar months remaining in the Lease Term as it may
have been extended.

5. Parking.

(A) From and after the Expansion Premises Commencement Date, Tenant’s Number of
Parking Spaces shall include all of the parking spaces on the Site and generally
serving the Building, subject to the terms and conditions of the Lease and the
right of Landlord and Landlord’s agents and contractors to use a reasonable
number of parking spaces as may be necessary in connection with the operation,
use, maintenance and repair of the Complex or any construction performed in the
Premises by Landlord at the request of Tenant.

 

- 3 -

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(B) Section 2.2.1 of the Lease is hereby deleted and replace in its entirety
with the following:

“In addition, Tenant shall have the right to use all of the parking spaces on
the Site, and Tenant may designate any number of spaces (the “Designated
Spaces”) as reserved or exclusively for Tenant’s use; provided, however, that
Landlord’s agents and contractors may use a reasonable number of parking spaces
as may be necessary in connection with the operation, use, maintenance and
repair of the Complex or any construction performed in the Premises by Landlord
at the request of Tenant. Landlord shall have no responsibility for policing the
use of, or enforcing Tenant’s right to exclusively use, the Designated Spaces.
Tenant, at Tenant’s expense, may install signs indicating that the Designed
Spaces are for the exclusive use of Tenant, subject to compliance with
applicable Legal Requirements. Tenant covenants and agrees that it and all
persons claiming by, through and under it, shall at all times abide by all
reasonable rules and regulations promulgated by Landlord with respect to the use
of the parking areas on the Site. Subject to Tenant’s compliance with the
foregoing rules and regulations, which may include, without limitation,
obligations to move automobiles so as to accommodate Landlord’s performance of
maintenance, repair and snow plowing obligations, Tenant shall have the right to
have automobiles parking in the parking areas on the Site overnight as
necessary. The parking privileges granted herein are nontransferable except to a
permitted assignee or subtenant as provided in Section 5.6. Further, Landlord
assumes no responsibility whatsoever for loss or damage due to fire, theft or
otherwise to any automobile(s) parked on the Site or to any personal property
therein, however caused, and Tenant covenants and agrees, upon request from
Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be
created.”

(C) Exhibit N to the Lease is hereby deleted in its entirety.

6. Permitted Use of Expansion Premises. The Expansion Premises shall be used
solely for general office purposes, and general laboratory use provided such use
is ancillary, accessory, subordinate and in support of the office use of the
Premises, and otherwise in accordance with the requirements of the Lease.

7. Waiver of Tenant’s Expansion Rights. Sections 2.1.2 through 2.1.2.2 of the
Lease are hereby deleted from the Lease and of no further force and effect.

8. Brokers.

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this First Amendment other than Cushman &
Wakefield

 

- 4 -

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

and CB Richard Ellis (the “Brokers”); and in the event any claim is made against
Landlord relative to dealings by Tenant with brokers other than the Brokers,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment other than the
Brokers; and in the event any claim is made against Tenant relative to dealings
by Landlord with brokers other than the Brokers, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.

9. Additional Amendments. For so long as Tenant leases the entire Total Rentable
Floor Area of Building, the Lease is amended so that the following shall not
apply to the Tenant: (i) the last sentence of the first paragraph of Section 2.1
of the Lease; (ii) the entirety of the last paragraph of Section 2.1.1 of the
Lease; and (iii) subparagraph (b) of Section 2.3 of the Lease. To the extent any
of the Rules and Regulations attached to the Lease would only have application
to a multi-tenant building, then for so long as Tenant leases the entire Total
Rentable Floor Area of Building, such Rules and Regulations shall not apply to
Tenant.

10. Additional Security Deposit. Concurrently with the execution of this
Amendment, Tenant shall pay to Landlord an additional security deposit in the
amount of Three Hundred and Twenty Thousand Dollars ($320,000) (the “Additional
Security Deposit”) such that the total security deposit held by Landlord under
the Lease shall be Nine Hundred and Ninety-Five Thousand Dollars ($995,000).
Such Additional Security Deposit shall be either in the form of an additional
irrevocable, unconditional, negotiable letter of credit meeting the requirements
of Section 9.18 of the Lease, or an amendment to the existing Letter of Credit
held by Landlord under the Lease in the face amount of Six Hundred and Seventy
Five Thousand Dollars ($675,000) increasing the face amount thereof to Nine
Hundred and Ninety-Five Thousand Dollars ($995,000). Any such amendment must be
in form and substance reasonably acceptable to Landlord. Landlord shall hold the
Additional Security Deposit throughout the Term of this Lease on the same terms
and conditions as provided in Section 9.18 of the Lease, and all references to
the “Security Deposit” or “security deposit” in the Lease shall be deemed to
include the Additional Security Deposit.

11. Ratification; Performance of Landlord’s Work. The Lease, as amended hereby,
is hereby ratified and shall remain in full force and effect. Tenant agrees that
no allowance remains due from Landlord under the Lease and that Landlord has
performed all Landlord’s Work in accordance with the requirements of the Lease.
Landlord agrees that Tenant has paid all Tenant Plan Excess Costs with respect
to Landlord’s Work in accordance with the requirements of the Lease.

 

- 5 -

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

12. Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.

13. Terms of Lease. All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.

14. Governing Law. This Amendment shall be construed and governed by the laws of
the Commonwealth of Massachusetts.

15. Entire Agreement. This Amendment constitutes the entire agreement and
understanding between the parties with respect to the subject of this Amendment
and shall supersede all prior written and oral agreements concerning such
subject matter. This Amendment may not be amended, modified or otherwise changed
in any respect whatsoever except by a writing duly executed by authorized
representatives of Landlord and Tenant. Each party acknowledges that it has read
this Amendment, fully understands all of this Amendment’s terms and conditions,
and executes this Amendment freely, voluntarily and with full knowledge of its
significance. This Amendment is entered into by the parties with and upon advice
of counsel.

[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]

 

- 6 -

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

EXECUTED as a sealed instrument as of the date and year first above written.

 

WITNESS:     LANDLORD:

    /s/ Thomas Beetham

    HAYDEN OFFICE TRUST          Thomas Beetham    

 

By: David Provost, for the Trustees of Hayden Office Trust, pursuant to written
delegation, but not individually

      By:  

/s/ David C. Provost

      Name:  

David C. Provost

      Title:  

SVP

    TENANT:     SYNAGEVA BIOPHARMA CORP. ATTEST:     By:  

/s/ Sanj Patel

    Name:  

Sanj Patel

By:  

/s/ Chris Heberlig

    Title:  

President or Vice President

Name:  

Chris Heberlig

      (Hereto duly authorized) Title:  

Secretary or Assistant Secretary

            By:  

 

      Name:  

 

      Title:  

 

                           

 

- 7 -

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

Exhibit A

Plan of Expansion Premises*

 

* The below plan is merely intended to show the size and location of the
Expansion Premises.

 

LOGO [g709068im1.jpg]

 

Page 1

Exhibit A



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit B

Expansion Premises Work Letter

 

1.1 Landlord’s Expansion Work.

 

  (A) Plans and Construction Process.

 

  (1) Landlord’s Expansion Work. Attached to this First Amendment as Exhibit B-1
is a space plan prepared by Perkins + Will (the “Architect”) dated November 26,
2013 (the “Space Plan”) and a Turn-Key Matrix as Exhibit B-2, showing the work
to be performed by Landlord, at Landlord’s cost and expense (except as otherwise
noted in the Turn-Key Matrix), in order to prepare the Expansion Premises for
Tenant’s occupancy, such work being consistent with the fit, finish, elements,
quality level, design and buildout of the Third Floor Premises (such work being
hereinafter referred to as the “Landlord’s Expansion Work”).

 

  (2)

Tenant’s Demolition Plan. The parties acknowledge that Tenant has delivered to
Landlord a demolition plan which is attached hereto as Exhibit B-4 (the “Tenant
Demolition Plan”) identifying all demolition work to be performed by Landlord to
prepare the Expansion Premises for the performance of the remaining elements of
Landlord’s Work (the “Demolition Work”) and Landlord has approved the same. It
is understood and agreed that Landlord’s approval under this Section was given
solely for the benefit of Landlord, and neither Tenant nor any third party shall
have the right to rely upon Landlord’s approval of the Tenant Demolition Plan
for any other purpose whatsoever other than for satisfying the consent
requirements under this Lease. Without limiting the foregoing, Tenant shall be
responsible for all elements of the design of the Tenant Demolition Plan
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Expansion
Premises), and Landlord’s approval of the Tenant’s Demolition Plans shall in no
event relieve Tenant of the responsibility for such design. Notwithstanding the
foregoing, the parties acknowledge and agree that as an accommodation to Tenant,
Landlord entered into the contract with the Architect prior to the execution of
this First Amendment for the preparation of the Tenant Demolition Plan (the
“Architect’s Contract”), and as a result, in the event that the Tenant
Demolition Plan contain errors or omissions by Architect or the work described
therein is not designed in compliance with applicable laws, Landlord, upon
request of Tenant (which shall be a right but not an obligation of Tenant), and
at the expense of Tenant, shall enforce the obligations of the Architect under
the Architect’s Contract for the benefit of Tenant (or if not prohibited by the
Architect’s Contract, Landlord shall,

 

Page 1

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  upon Tenant’s request, assign the right to enforce the Architect’s Contract
directly to Tenant so that Tenant may undertake enforcement of the same on its
own behalf). Tenant shall pay any costs and expenses incurred by Landlord in
enforcing the Architect’s Contract at the request of Tenant within ten (10) days
of demand as a condition to Landlord’s obligation to so enforce the Architect’s
Contract. In the event Landlord elects to enforce the Architect’s Contract and
the same is not at the request of Tenant, Landlord shall do the same at
Landlord’s expense. Tenant shall promptly revise the Tenant Demotion Plans to
incorporate any comments thereon from the Town of Lexington so that the same may
be approved by the Town of Lexington for issuance of a demolition permit.

 

  (3)

No later than March 7, 2014 (the “Tenant Expansion Construction Plans Date”),
Tenant shall deliver to Landlord a full set of construction plans and
specifications (the “Tenant’s Submission”) containing all details for the
Landlord’s Expansion Work, such plans and specifications to be prepared by the
Architect and shall be consistent with the Space Plan, the Turn-key Matrix and
the Tenant Demolition Plan, and the fit, finish, elements, quality level, design
and buildout of the Third Floor Premises. Landlord shall have no responsibility
for the installation or connection of Tenant’s computer, telephone, other
communication equipment, systems or wiring, including, without limitation,
audio/visual and security systems. Such plans and specifications (the “Plans”)
shall contain at least the information required by, and shall conform to the
requirements of, Exhibit B-3. Landlord shall have no obligation to perform
Landlord’s Expansion Work until the Plans shall have been presented to it and
approved by it. Provided that the Plans shall contain at least the information
required by, and shall conform to the requirements of, Exhibit B-3, and are
consistent with the Space Plan, the Turn-Key Matrix and the Tenant Demolition
Plan, Landlord shall not unreasonably withhold or delay its approval of the
Plans. However, Landlord’s determination of matters relating to alterations or
changes visible outside the Premises shall be in Landlord’s sole discretion.
Within seven (7) business days after the receipt of the Plans, Landlord shall
notify Tenant as to whether Landlord approves the Plans. Tenant shall provide
Landlord in writing, within seven (7) business days of receipt by Tenant of
Landlord’s response to Tenant’s proposed Plans, revisions to the Plans prepared
by the Architect which shall be responsive to any objections raised by Landlord.
In connection with the foregoing, it is understood and agreed that Landlord’s
approval under this Section is given solely for the benefit of Landlord, and
neither Tenant nor any third party shall have the right to rely upon Landlord’s
approval of the Plans for any other purpose whatsoever other than for satisfying
the consent requirements under this First Amendment. Without limiting the
foregoing, Tenant shall be responsible for all elements of the design of the
Plans (including, without limitation, compliance with law, functionality of
design, the structural integrity of the

 

Page 2

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  design, the configuration of the Expansion Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of the
Plans shall in no event relieve Tenant of the responsibility for such design.
Notwithstanding the foregoing, the parties acknowledge and agree that as an
accommodation to Tenant, Landlord entered into the Architect’s Contract with the
Architect prior to the execution of this First Amendment for the preparation of
the Plans, and as a result, in the event that the Plans contain errors or
omissions by Architect or the work described therein is not designed in
compliance with applicable laws, Landlord, upon request of Tenant (which shall
be a right but not an obligation of Tenant), and at the expense of Tenant, shall
enforce the obligations of the Architect under the Architect’s Contract for the
benefit of Tenant (or if not prohibited by the Architect’s Contract, Landlord
shall, upon Tenant’s request, assign the right to enforce the Architect’s
Contract directly to Tenant so that Tenant may undertake enforcement of the same
on its own behalf). Tenant shall pay any costs and expenses incurred by Landlord
in so enforcing the Architect’s Contract at the request of Tenant within ten
(10) days of demand as a condition to Landlord’s obligation to so enforce the
Architect’s Contract. In the event Landlord elects to enforce the Architect’s
Contract and the same is not at the request of Tenant, Landlord shall do the
same at Landlord’s expense. Landlord has agreed not to charge a construction
management fee with respect to Landlord’s Expansion Work.

 

  (4)

Performance of Landlord’s Expansion Work. Landlord agrees to use reasonable
efforts to perform Landlord’s Expansion Work in a manner so as to mitigate
disruption to Tenant’s operations in the Original Premises between the hours of
8 a.m. and 6 p.m. Monday through Friday (excluding holidays) (“Business Hours”),
but Landlord shall have no liability unless due to Landlord’s gross negligence
or willful misconduct (and in no event shall Landlord’s liability exceed [**],
nor shall Tenant have any claim against Landlord (except as expressly provided
in this sentence) or right to abate rent, to the extent the performance of
Landlord’s Expansion Work does interfere with Tenant’s operations, including,
without limitation, the use and operation of [**] within the Original Premises.
Landlord agrees to perform the Demolition Work outside the Business Hours at
such times as Landlord determines provided, however, Landlord will perform the
Demolition Work or certain elements of the Demolition Work during Business Hours
to the extent requested by Tenant upon not less than 24 hours notice, but in
making such request, Tenant agrees that it shall be responsible for any increase
in the cost of the performance of the Demolition Work over the cost Landlord
would have incurred for the performance of the Demolition Work outside Business
Hours. Tenant acknowledges that the performance of the Landlord’s Expansion Work
while the Original Premises are occupied may result in noise, dust and/or other
disturbance to the Tenant

 

Page 3

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  and its employees, and in no event shall the same constitute a constructive
eviction, impairment of Tenant’s rights or otherwise entitle Tenant to make a
claim against Landlord. Subject to Landlord’s compliance with the foregoing, it
is expressly agreed that Landlord shall have no liability with respect to issues
caused to the operation of [**] within the Original Premises by the performance
of the Landlord’s Expansion Work except as expressly provided above, and Tenant
expressly assumes all responsibility for the same, including, without
limitation, performing all cleaning of such spaces to the extent the same is
necessitated by the performance of Landlord’s Expansion Work. Tenant shall
cooperate with any reasonable safety and other requirements imposed by Landlord,
in connection with the performance of the Landlord’s Expansion Work.

 

  (5)

Tenant Plan Excess Costs. Landlord shall notify Tenant in writing (“Landlord’s
Cost Notice”) within twenty-one (21) days of Landlord’s receipt of the Tenant’s
Submission if Landlord’s Expansion Work includes (i) work beyond that shown on
the Space Plan, (ii) work identified as Tenant’s cost in the Turn-Key Matrix,
and/or (iii) work that is inconsistent with the fit, finish, elements, quality
level, design, and buildout of the Third Floor Premises, and the costs of
performing the same are “Tenant Plan Excess Costs” and shall be paid by Tenant,
as Additional Rent, in accordance with Section 1.5 of this Work Agreement.
Tenant shall provide Landlord in writing, within seven (7) business days of
receipt by Tenant of Landlord’s Cost Notice, of either (i) its approval thereof
and its authorization to Landlord to proceed with Landlord’s Expansion Work in
accordance with Landlord’s Cost Notice, or (ii) modifications in the Plans
prepared by the Architect to reduce the Tenant Plan Excess Costs. In the event
of the modification of the Plans, Landlord shall, within seven (7) business days
of receipt of the modified Plans (unless such modification is a major revision
to the plans in which case Landlord shall respond as soon as practicable after
Landlord receipt of the modification), notify Tenant in writing of all changes
in the Landlord’s Cost Notice resulting from such plan modifications and/or plan
modifications performed as part of the approval process contained in subsection
1.1(A)(3) above, and whether Landlord approves the revised Plans (the “Updated
Notice”), and the same shall be binding on Landlord and Tenant, the Landlord’s
Cost Notice shall be modified as stated in Landlord’s Updated Notice, and the
costs of performing the same are “Tenant Plan Excess Costs” and shall be paid by
Tenant, as Additional Rent, in accordance with Section 1.5 of this Work
Agreement. To the extent the Plans are not approved by, and the Tenant Plan
Excess Costs are not finalized in accordance with the foregoing by April 1, 2014
(subject to day-for-day extension for Landlord’s failure to act within the time
periods required of it hereunder), each day thereafter until approval of the
Plans and the finalization of Tenant Plan Excess Costs shall be deemed a Tenant
Delay hereunder. Except to the extent of the Tenant Plan Excess Costs,

 

Page 4

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  Landlord agrees that Landlord’s Expansion Work shall be performed at the sole
expense of Landlord except to the extent the cost is a result of a (i) Change
Order, (ii) Tenant Delay, or (iii) deficiencies in the Plans.

 

  (6) Definition of Landlord’s Expansion Work. For the purposes of this First
Amendment, the term Landlord’s Expansion Work shall include all labor, materials
and other work necessary for the construction of the improvements identified as
Landlord’s Expansion Work; provided, however, that Landlord shall have no
responsibility for the installation or connection of Tenant’s computer,
telephone, or other communication equipment, systems or wiring.

 

  (7) Long Lead Item Release Date., Tenant shall execute and deliver to Landlord
any affidavits and documentation required in order to obtain all permits and
approvals necessary for Landlord to commence and complete Landlord’s Expansion
Work on a timely basis (“Permit Documentation”). Tenant shall, on or before the
(i) March 1, 2014 (the “Long Lead Items Submission Date”) notify Landlord of all
Long Lead Items (as defined below) required for the performance of the
Landlord’s Expansion Work, and (ii) March 21, 2014 (the “Long Lead Item Release
Date”) give Landlord written authorization to proceed to purchase and/or
contract for any items of work for which there is a long lead time in obtaining
the materials therefor or which are specially or specifically manufactured,
produced or milled for the work in or to the Expansion Premises and require
additional time for receipt or installation (“Long Lead Items”). Landlord hereby
notifies Tenant that to the extent the Landlord Expansion Work remains
consistent with the Third Floor work performed in the Third Floor Premises, the
only Long Lead Items presently anticipated by Landlord as part of the Landlord’s
Expansion Work are Tenant’s specialty lighting and the sliding glass door.
Notwithstanding the foregoing, Tenant acknowledges that (i) certain Long Lead
Items may still delay completion of Landlord’s Expansion Work and thus result in
a Tenant Delay even if Tenant does authorize them on or before the Long Lead
Item Release Date, and (ii) any Long Lead Items which are identified in Tenant’s
Plans after the Long Lead Item Release Date may delay completion of Landlord’s
Expansion Work and thus result in a Tenant Delay.

 

  (8)

Change Orders. Tenant shall have the right, in accordance herewith, to submit
for Landlord’s approval change proposals subsequent to Landlord’s approval of
the Plans (each, a “Change Proposal”). Landlord agrees to respond to any such
Change Proposal within such time as is reasonably necessary (taking into
consideration the information contained in such Change Proposal) after the
submission thereof by Tenant, advising Tenant of any anticipated increase in
costs (“Change Order Costs”) associated with such Change Proposal, as well as an
estimate of any delay which would likely result in the completion of the
Landlord’s Expansion

 

Page 5

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  Work if a Change Proposal is made pursuant thereto (“Landlord’s Change Order
Response”). Tenant shall have the right to then approve or withdraw such Change
Proposal within three (3) days after receipt of Landlord’s Change Order
Response. If Tenant fails to respond to Landlord’s Change Order Response within
such three (3) day period, such Change Proposal shall be deemed withdrawn. If
Tenant approves such Change Proposal, then such Change Proposal shall be deemed
a “Change Order” hereunder and if the Change Order is made, then the Change
Order Costs associated with the Change Order shall be deemed additions to the
Tenant Plan Excess Costs and shall be paid in the same manner as Tenant Plan
Excess Costs are paid as set forth in Section 1.5 of this Work Agreement.

 

  (9) Tenant Response to Requests for Information and Approvals. Except to the
extent that another time period is expressly herein set forth, Tenant shall
reasonably respond to any request from Landlord, Landlord’s architect,
Landlord’s contractor and/or Landlord’s Construction Representative for
approvals or information in connection with Landlord’s Expansion Work, within
three (3) business days of Tenant’s receipt of such request.

 

  (10) Time of the Essence. Time is of the essence in connection with Tenant’s
and Landlord’s obligations under this Section 1.1.

 

  (B) Tenant Delay.

 

  (1) A “Tenant Delay” shall be defined as the following:

 

  (a) Tenant’s failure to (i)deliver the Tenant’s Submission by the Tenant
Expansion Construction Plans Date, (ii) notify Landlord of all Long Lead Items
by the Long Lead Submission Date, (iii) give Landlord written authorization to
proceed to purchase and/or contract for delivery of the Long Lead Items by the
Long Lead Item Release Date, or (iv) provide all required Permit Documentation
to Landlord with five (5) days after Landlord’s request; or

 

  (b) Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative including, without limitation, within the time periods set forth
in Section 1.1(A)(9) above;

 

  (c) Tenant’s failure to pay the Tenant Plan Excess Costs when due in
accordance with Section 1.5 of this Work Agreement;

 

Page 6

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (d) Any delay due to items of work for which there is a long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the Expansion Premises
and require additional time for receipt or installation;

 

  (e) Any delay due to changes, alterations or additions required or made by
Tenant after Landlord approves Tenant’s Plans including, without limitation,
Change Orders; or

 

  (f) Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers or anyone else engaged by Tenant in connection with the preparation of
the Expansion Premises for Tenant’s occupancy, including, without limitation,
utility companies and other entities furnishing communications, data processing
or other service, equipment, or furniture.

 

  (2) Tenant Obligations with Respect to Tenant Delays.

 

  (a) Tenant covenants that no Tenant Delay shall delay the Expansion Premises
Commencement Date or the obligation to pay Annual Fixed Rent or Additional Rent,
regardless of the reason for such Tenant Delay or whether or not it is within
the control of Tenant or any such employee. Landlord’s Expansion Work (or the
applicable elements thereof) shall be deemed substantially completed as of the
date when Landlord’s Expansion Work (or the applicable elements thereof) would
have been substantially completed but for any Tenant Delays, as determined by
Landlord in the exercise of its good faith business judgment.

 

  (b) Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Expansion Work is increased as the result of any Tenant Delay.

 

  (c) Any amounts due from Tenant to Landlord under this Section 1.1(B)(2) shall
be due and payable within fifteen (15) days of billing therefore (except that
amounts due in connection with Change Orders shall be paid as provided in
Section 1.5), and all such amounts shall be considered to be Additional Rent.
Nothing contained in this Section 1.1(B)(2) shall limit or qualify or prejudice
any other covenants, agreements, terms, provisions and conditions contained in
the Lease.

 

Page 7

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (C) Substantial Completion of Landlord’s Expansion Work.

 

  (1) Landlord’s Obligations. Subject to Tenant Delays and delays due to Force
Majeure, as defined in Section 6.1 of the Lease, Landlord shall use reasonable
speed and diligence to have the Landlord’s Expansion Work substantially
completed on or before June 13, 2014 (the “Expansion Premises Estimated
Commencement Date”), but Tenant shall have no claim against Landlord for failure
so to complete construction of Landlord’s Expansion Work in the Expansion
Premises, except for the rights expressly specified in Section 1.2 of this Work
Agreement. Landlord shall use reasonable efforts to notify Tenant in writing ten
(10) days in advance of the date on which it expects the Landlord’s Expansion
Work to be substantially completed.

 

  (2) Definition of Substantial Completion. The Landlord’s Expansion Work shall
be treated as having been substantially completed (and the Expansion Premises
shall be deemed ready for occupancy for the purposes of Section 1 of the
Amendment to which this Exhibit B is attached) on the later of:

 

  (a) The date on which the Landlord’s Expansion Work has been completed (or
would have been completed except for Tenant Delays) except for minor items of
work and adjustment of equipment and fixtures which can be completed after
occupancy has been taken without causing substantial interference with Tenant’s
use of such portion of the Expansion Premises (i.e. so-called “punch list”
items), or

 

  (b) The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the Expansion Premises for the Permitted Use, unless the failure to obtain
such permission is due to a Tenant Delay; provided however, such condition shall
be waived in the event Landlord is unable to obtain such permission solely as a
result of the failure of Tenant to install fixtures, furniture or equipment
which is the responsibility of Tenant.

In the event of any dispute as to the date on which an element of Landlord’s
Expansion Work has been substantially completed, the reasonable determination of
Landlord’s architect as to such date shall be deemed conclusive and binding on
both Landlord and Tenant.

 

  (3) Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Landlord’s Expansion Work, and Tenant shall
cooperate with Landlord in providing access as may be required to complete such
work in a normal manner.

 

Page 8

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (4) Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures in portions of the Expansion Premises for a period of
twenty (20) days prior to substantial completion when it can be done without
material interference with remaining work or with the maintenance of harmonious
labor relations. Any such access by Tenant shall be at upon all of the terms and
conditions of the Lease (other than the payment of Annual Fixed Rent with
respect to the Expansion Premises) and shall be at Tenant’s sole risk, and
Landlord shall not be responsible for any injury to persons or damage to
property resulting from such early access by Tenant.

 

  (5) Prohibition on Access by Tenant Prior to Actual Substantial Completion.
If, prior to the date that the Expansion Premises are in fact actually
substantially complete, the Expansion Premises are deemed to be substantially
complete as a result of a Tenant Delay (i.e. and the Expansion Premises
Commencement Date has therefore occurred), Tenant shall not (except with
Landlord’s consent) be entitled to take possession of the Expansion Premises for
the Permitted Use until the Expansion Premises are in fact actually
substantially complete.

 

1.2 Outside Completion Dates

(A) If Landlord shall have failed substantially to complete the Landlord’s
Expansion Work on or before the September 1, 2014 (the “Expansion Premises
Outside Completion Date”) (which date shall be extended automatically for such
periods of time as Landlord is prevented from proceeding with or completing the
same by reason of Force Majeure (as defined in Section 6.1 of the Lease) or any
act or failure to act of Tenant which interferes with Landlord’s construction of
the Landlord’s Expansion Work, without limiting Landlord’s other rights on
account thereof), the Expansion Premises Annual Fixed Rent shall be abated from
and after the Expansion Premises Commencement Date by two (2) days for each day
beyond Expansion Premises Outside Completion Date (as so extended) until the
Landlord substantially completes the Landlord’s Expansion Work.

(B) Each day of Tenant Delay shall be deemed conclusively to cause an equivalent
day of delay by Landlord in substantially completing the work to be done by
Landlord pursuant to this Work Agreement, and thereby automatically extend for
each such equivalent day of delay the date of the Expansion Premises Outside
Completion Date.

 

1.3 Quality and Performance of Work

All construction work required or permitted by this First Amendment shall be
done in a good and workmanlike manner and in compliance with all Legal
Requirements and all Insurance Requirements (as such terms are defined in the
Lease). All of Tenant’s work shall be coordinated with any work being performed
by or for Landlord and in such manner as to maintain harmonious labor relations.
Each party may inspect the work of the other at reasonable times and shall
promptly give notice of observed defects. Each

 

Page 9

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

party authorizes the other to rely in connection with design and construction
upon approval and other actions on the party’s behalf by any Construction
Representative of the party named in Section 1.1 of the Lease or any person
hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Work Agreement (if any) not later than the end of the fiftieth
(50th) week next beginning after the Expansion Premises Commencement Date with
respect to Landlord’s construction obligations under this Work Agreement, Tenant
shall be deemed conclusively to have approved Landlord’s construction and shall
have no claim that Landlord has failed to perform any of Landlord’s obligations
under this Work Agreement (if any). Landlord agrees to correct or repair at its
expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice within such period to Landlord, as aforesaid.

 

1.4 Special Allowance

Landlord shall provide to Tenant a special allowance in the amount of Twenty
Thousand Dollars ($20,000) (the “Tenant Expansion Allowance”). The Tenant
Expansion Allowance shall be used and applied by Tenant solely on account of the
cost of preparing the Expansion Premises for Tenant’s use and occupancy and
exterior signage on the Building (the “Tenant Expansion Work”). Provided that
the Tenant (i) has delivered to Landlord lien waivers from all persons who might
have a lien as a result of such work in recordable form, (ii) has delivered to
Landlord a certificate specifying the cost of such Tenant’s Work Expansion and
identifying all contractors, subcontractors and suppliers involved with Tenant’s
Expansion Work, and (iii) has satisfied the requirements of (i) through
(ii) above, and made request for such payment, on or before the date that is
twelve (12) months after the Expansion Premises Commencement Date, (iv) is not
otherwise in default under the Lease beyond applicable notice and cure periods,
and (v) there are no liens (unless bonded to the reasonable satisfaction of
Landlord) against Tenant’s interest in the Lease or against the Building or the
Premises arising out of Tenant’s Expansion Work or any litigation in which
Tenant is a party, then within thirty (30) days after the satisfaction of the
foregoing conditions, the Landlord shall pay to the Tenant the lesser of the
amount of such costs so certified or the amount of the Tenant Expansion
Allowance. For the purposes hereof, the cost to be so reimbursed by Landlord
shall include the cost of leasehold improvements to the Expansion Premises
incurred by Tenant, but not the cost of any of Tenant’s personal property, trade
fixtures or trade equipment or any so-called soft costs. Notwithstanding the
foregoing, Landlord shall be under no obligation to apply any portion of the
Tenant Allowance for any purposes other than as provided in this Section 1.4,
nor shall Landlord be deemed to have assumed any obligations, in whole or in
part, of Tenant to any contractors, subcontractors, suppliers, workers or
materialmen. In the event that such cost of Tenant’s Expansion Work is less than
the Tenant Expansion Allowance, Tenant shall not be entitled to any payment or
credit nor shall there be any application of the same toward Annual Fixed Rent
or Additional Rent owed by Tenant under the Lease or this First Amendment.

 

Page 10

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

1.5 Payment of Tenant Plan Excess Costs

To the extent, if any, that there are Tenant Plan Excess Costs, Tenant shall pay
Landlord, as Additional Rent, fifty percent (50%) of such Tenant Plan Excess
Costs prior to commencement of the Landlord’s Expansion Work with the balance
due upon substantial completion of Landlord’s Expansion Work, provided however,
that if the Tenant Plan Excess Costs are the result of a Change Order, then
Tenant shall pay to Landlord, as Additional Rent, at the time that Tenant
approves such Change Order in accordance with Section 1.1(A)(8), all such Tenant
Plan Excess Costs. In addition to any other rights or remedies of Landlord
hereunder for Tenant’s failure timely to pay the Tenant Plan Excess Costs when
required under this Section, the same shall constitute a Tenant Delay hereunder
and/or Landlord may immediately (and without notice to Tenant) draw on the
Security Deposit in an amount equal to the amount so due from Tenant.

 

Page 11

Exhibit B



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit B-1

Plan of Landlord’s Expansion Work

 

LOGO [g709068im2.jpg]

 

Exhibit B-1

Page 1 of 4



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

 

Exhibit B-1

Page 2 of 4



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

 

LOGO [g709068im3.jpg]

 

Exhibit B-1

Page 3 of 4



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

 

LOGO [g709068im4.jpg]

 

Exhibit B-1

Page 4 of 4



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit B-2

Turn-Key Matrix

DELINEATION OF SYNAGEVA Second Floor TURN-KEY MATRIX

November 19, 2013

 

Element    Description   

Turn - Key

Scope

  

Tenant

Cost

Demolition    Remove Existing Carpet/ Wall Base/VCT Throughout Suite on Floor 2.
   X       Remove Existing 15/16”Ceiling Grid Located at Different Areas and
Install 9/16” Fineline Ceiling Grid To Match Existing Grid on Third Floor.    X
      Remove Existing Ceiling Tiles That Do Not Match USG Mars 3500 Clima Plus
Tile On Floor 2.    X       Remove Existing D/F/H Not Needed For New Layout on
Floor 2.    X       Remove Existing Drywall as Needed to Accommodate New Floor
Layout on Second Floor.    X    Finish Carpentry   

Supply and Install new (15LF) of Upper and Lower Cabinets in Coffee/Meeting area
# 2132 (Northside), install new Laminate on Existing Millwork in Coffee area

# 2192 in Large Conference Room and Install new Laminate on Existing Millwork in
Coffee area # 2172( Eastside). All new laminate will include countertops.

  

X

 

X

      Supply and Install Closet Pole and Shelf In (2) Coat Closets.    X      
Supply and Install Base Cabinet Millwork in Copy/Fax Room (if required) Max
(18 LF).    X    Doors & Frames    Reuse Existing or Install New 8’-6” High PM
Frames (with side light) as Needed to Accommodate New Floor Layout.    X   

 

Exhibit B-2

Page 1 of 6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

DELINEATION OF SYNAGEVA Second Floor TURN-KEY MATRIX

November 19, 2013

 

Element    Description   

Turn - Key

Scope

  

Tenant

Cost

   All Reused Door Hardware Materials Will be in Good Condition and Match Third
Floor Finish    X       20 Bronze Satin Finish Locksets.    X       Remaining
Doors will Have Passage Sets.    X       Reuse or Install New Red Oak Veneer
Solid Core Wood Doors 3’-0”x 8’-4” With Full Glass Insert to Match Third Floor.
   X       Reuse or Install New US10 Bronze Satin Finish Passage and Lockset
Hardware to Match Third Floor Hardware.    X       Card Readers and Electrical
Hardware By Tenant.       X    Sliding Glass Door at Large Conference Room #
2133 will Match Third Floor.    X       Existing Glass Wall in Conference Room
next to Lobby Will Remain.    X    Drywall    Build New Walls as Needed To
Accommodate Additional Offices.    X       Build on Top Off of Existing Office
Walls to Convert Offices to Conference Rooms.    X       Build New Office Walls
to Underside of Ceiling to Create Additional Offices to accommodate New Floor
Layout.    X       All Conference Rooms and (12) Large Offices are to be Sound
Insulated to the Deck to Match Third Floor. One Conference Room # 2115 Will Have
Insulation Installed above ACT.    X   

 

Exhibit B-2

Page 2 of 6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

DELINEATION OF SYNAGEVA Second Floor TURN-KEY MATRIX

November 19, 2013

 

Element    Description   

Turn - Key

Scope

  

Tenant

Cost

Acoustic Ceilings    Supply and Install New (as needed) 2’x2’USG Mars – Clima
Plus Ceiling Tile #869851 to Match Third Floor. All Reused Material will be in
Good Condition.    X       Supply and Install (as needed) Fineline – Ultraline -
#3500 9/16  1⁄4” Reveal Ceiling Grid to Match Third Floor. All Reused Materials
will be in Good Condition.    X       Specialty Ceiling in Second Floor Large
Kitchen will Match Third Floor Standards.    X    Flooring    Supply and Install
Base Building Carpet.Carpet to Match Third Floor as Close as Possible.    X   
   Carpet Above LL Allowance Will be at Tenant Expense to Match Third Floor   
   X    New VCT In any Kitchen/File Room.    X       Supply and Install New
Johnsonite Vinyl Wall Base Throughout Suite On Second Floor.    X    Wall
Finishes    Paint New and Existing Walls In Tenant’s Choice Of Color on Second
Floor.    X       Paint New and Existing Door Frames and Paint Doors in Tenant’s
Choice of Color on The Second Floor. Floor.    X       Paint Existing Exterior
Wood Window Sills in Tenant’s Choice of Color on The Second Floor.    X      
Accent Colored Walls (If Required)    X   

 

Exhibit B-2

Page 3 of 6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

DELINEATION OF SYNAGEVA Second Floor TURN-KEY MATRIX

November 19, 2013

 

Element    Description   

Turn - Key

Scope

  

Tenant

Cost

Equipment/

Specialties

  

Supply and Install Cubicles.

 

Heavy Loading Requirements.

      X          X    Fire Extinguishers as Required By Code    X       Building
Standard Signage Building Directory.    X       Replace/Repair Exterior Window
Shades as Needed.    X       Branding and Tenant Signage       X    Exterior
Signage       X Fire Protection    Relocate/Add Fire Sprinkler Heads to
Accommodate New Floor Layout to Meet Code Requirements.    X       New Fire
Horn/Strobe Units to Accommodate Layout to Meet Code Requirements.    X   
Plumbing    Supply and Install Piping with Sink for Coffee/Kitchen Areas with
Point of Use Water Heater.    X   

 

Exhibit B-2

Page 4 of 6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

DELINEATION OF SYNAGEVA Second Floor TURN-KEY MATRIX

November 19, 2013

 

Element    Description   

Turn - Key

Scope

  

Tenant

Cost

HVAC    Relocate/Add New Ductwork and Diffuser To Accommodate New Layout.    X
      New Fan Powered Boxes as Needed To Accommodate New Layout.    X       New
VAV Box as Needed To Accommodate New Layout.    X       Install New Exhaust Fans
In Conference Rooms.    X    Electrical    Supply and Install (2) Duplex Wall
Outlets to New Offices/Coffee Station/Conference Rooms.    X       Existing Wall
Outlets Will remain in Place.    X       Ceiling Motion Sensors Throughout Suite
to Meet Energy Code.    X    Electrical    Wall Switches (motion sensors) as
Needed To Accommodate Layout.    X       Exit Signs/Fire Alarm Devices as
Required by Code.    X       Dimmer Switches (If Required)       X    Supply and
Install New Indirect Light Fixtures Throughout Floor.    X       Specialty
Lighting Fixtures Similar to Third Floor.    X       Provide Electrical Power To
Cubicle Whips or Power- Pole.    X   

 

Exhibit B-2

Page 5 of 6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

DELINEATION OF SYNAGEVA Second Floor TURN-KEY MATRIX

November 19, 2013

 

Element    Description   

Turn - Key

Scope

  

Tenant

Cost

Telecom/Security    Design/Install Of Tel/Data/Furniture /AV.       X   
Tel/Data Wiring/Equipment And Permit       X    Tenant Space Security System (If
Required)       X Design Services    Design For Turnkey Scope on 2nd Floor.    X
      Life/Safety Engineering for Fire Protection & Fire Alarm Modification
Required by Code.    X       Design Cost for Issues Created by Tenant‘s
requirements inline With Third Floor.    X       Design Cost for Issues Created
by Tenant’s Requirements (Only in Excess to Standards on Third Floor).       X

 

Exhibit B-2

Page 6 of 6



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Exhibit B-3

TENANT PLAN AND WORKING DRAWING REQUIREMENTS

 

1. Floor plan indicating location of partitions and doors (details required of
partition and door types).

 

2. Location of standard electrical convenience outlets and telephone outlets.

 

3. Location and details of special electrical outlets; (e.g. Xerox), including
voltage, amperage, phase and NEMA configuration of outlets.

 

4. Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

 

5. Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

 

6. Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.

 

7. Location and details of special structural requirements, e.g., slab
penetrations and areas with floor loadings exceeding a live load of 70 lbs./s.f.

 

8. Locations and details of all plumbing fixtures; sinks, drinking fountains,
etc.

 

9. Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.

 

10. Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.

 

11. Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

 

12. Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

 

Exhibit B-3

Page 1 of 2



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

13. Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).

 

14. Location of any special soundproofing requirements.

 

15. All drawings to be uniform size (30” X 42”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.

 

16. Drawing submittal shall include the appropriate quantity required for
Landlord to file for permit along with four half size sets and one full size set
for Landlord’s review and use.

 

17. Provide all other information necessary to obtain all permits and approvals
for Landlord’s Work.

 

18. Upon completion of the work, Tenant shall provide Landlord with two hard
copies and one electronic CAD file of updated architectural and mechanical
drawings to reflect all project sketches and changes.

 

Exhibit B-3

Page 2 of 2



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

DT 12-1-13

 

Exhibit B-4

TENANT DEMOLITION PLAN

 

Exhibit B-4

Page 1 of 2



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

DT 12-1-13

 

 

LOGO [g709068im5.jpg]

 

Exhibit B-4

Page 2 of 2